Heydenfeldt, J.,
delivered the opinion of the Court—Murray, C.
The stock having been regularly transferred to Ward on the books of the Company, the latter could no longer be privy to the interest of Hermann. What remained to Hermann, was an equity in the hands of Ward, to be ascertained after the payment of Ward’s debt, and so Ward was the only proper garnishee, and the first attachment of the fund in his hands has the prior lien, and is entitled to payment.
Judgment reversed and cause remanded.